Citation Nr: 1640474	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  08-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased disability rating for left elbow epicondylitis.

2. Entitlement to an increased disability rating for a right knee medial meniscal injury with chondromalacia patella.

3. Entitlement to service connection for right elbow epicondylitis, secondary to service-connected left elbow epicondylitis.

4. Entitlement to service connection for left shoulder bursitis, secondary to service-connected left elbow epicondylitis.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for diabetes mellitus, type II.

7. Entitlement to service connection for right shoulder bursitis associated with left elbow lateral epicondylitis.  

8. Entitlement to service connection for cervical myositis, claimed as a cervical condition, secondary to right knee medial meniscal injury and chondromalacia patella.

9. Entitlement to service connection for lumbar myositis, claimed as a low back condition, secondary to right knee medial meniscal injury and chondromalacia patella.

10. Entitlement to service connection for peripheral venous insufficiency of the right lower extremity.

11. Entitlement to service connection for peripheral venous insufficiency of the left lower extremity.

12. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

13. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to June 1985, and from February 2003 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007, August 2007, June 2008, November 2009, and May 2012 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In his initial appeal, the Veteran indicated his desire for a hearing before a Veterans Law Judge at a local VA office.  However, in a statement submitted in September 2011, the Veteran withdrew his request for a hearing.  Subsequent statements submitted in August 2013 and June 2014 have also indicated that he no longer wishes to have a hearing.  Accordingly, the Veteran's request for a hearing is withdrawn and the issue is correctly before the Board at this time.

The Board recognizes that in April 2016, during the pendency of this appeal, the Veteran perfected an appeal of the issues of entitlement to an increased disability rating for depressive disorder, not otherwise specified, and entitlement to a total disability rating based on individual unemployability (TDIU).  Those issues have not been certified to the Board by the agency of original jurisdiction (AOJ).  A timely filed substantive appeal gives jurisdiction to the Board, regardless of notice given to the parties that the issues have been certified to the Board.  See 38 C.F.R. § 20.200 (2015).  However, subsequent correspondence between the Veteran's representative and the RO indicates that both parties intend for additional development to take place.  As such, the Board will not address those issues in this decision and allow the RO to complete any outstanding development with regard to the appeal of those claims.  

The issues of service connection for right elbow epicondylitis; left shoulder bursitis; right shoulder bursitis associated with left elbow lateral epicondylitis; cervical myositis, claimed as a cervical condition, secondary to right knee medial meniscal injury and chondromalacia patella; lumbar myositis, claimed as a low back condition, secondary to right knee medial meniscal injury and chondromalacia patella; peripheral venous insufficiency of the right and left lower extremities; peripheral neuropathy of the bilateral upper extremities; and peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In statements submitted in August 2013 and June 2014, the Veteran notified VA that a withdrawal of the appeal of an increased rating for left elbow epicondylitis was requested.   

2.  In a statement submitted in June 2014, the Veteran notified VA that a withdrawal of the appeal of an increased rating for right knee medial meniscal injury with chondromalacia patella was requested.   

3.  The Veteran does not have a present diagnosis of PTSD.

4.  The Veteran's diabetes mellitus, type II, did not manifest during service or within one year of separation from active service and is not otherwise etiologically related to his in-service anthrax vaccination.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for an increased disability rating for left elbow epicondylitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran for an increased disability rating for right knee medial meniscal injury with chondromalacia patella have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for service connection for PTSD have not all been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).  

4.  The criteria for service connection for diabetes mellitus, type II, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in statements submitted in August 2013 and June 2014, the Veteran withdrew his appeal as to the issues of an increased rating for left elbow condylitis, and right knee medial meniscal injury with chondromalacia patella.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those appeals and they are dismissed.

II. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2007 and May 2009.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, service treatment records, military personnel records, and statements from the Veteran and his representative.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

III. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).



A. PTSD

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) pursuant to 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).

If a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125 (2015).

Effective March 19, 2015, VA adopted a rule which, among other changes, replaced outdated references with references to the Fifth Edition of the DSM (DSM-V).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was not certified to the Board prior to August 2014 (the certification came in December 2014) and thus the amended 38 C.F.R. § 4.125 applies.

Treatment records from January 2008 indicate treatment for major depression with psychotic symptoms, but no diagnosis of PTSD.  A statement from a Dr. D.Z. submitted in November 2008 indicate that the Veteran had been treated for issues including PTSD, depression, and anxiety.  That letter did not address how the diagnosis of PTSD was made or whether it was made within the DSM criteria.  Medical records submitted by a Dr. J.G. also implied a diagnosis of PTSD and major depressive disorder, but did not indicate how that diagnosis was made and whether it was in conjunction with the DSM criteria.

In October 2012, the Veteran was afforded a VA examination in connection with his claim.  At that time, the Veteran was found to have a diagnosis of major depressive disorder, recurrent, but that his symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Specifically, he did not meet the stressor criterion response; he did not fulfill the persistent avoidance of stimuli associated with the trauma; nor did he meet the numbing of general responsiveness criteria.  Accordingly, although he did experience various psychological symptoms, they did not meet the diagnostic criteria for PTSD at that time.  

Thereafter, the Veteran submitted multiple medical records, including additional records from Dr. J.G., which indicated various psychiatric treatments and symptoms, but did not provide a specific diagnosis for PTSD using the DSM criteria.  Based on that evidence, the RO again ordered a VA examination to determine if the Veteran's symptoms were the result of PTSD.  

In May 2014, the Veteran was again afforded a VA examination.  At that time, the Veteran was again diagnosed with depressive disorder, but the examiner explicitly found that his symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  While the examiner did find he had experienced a stressor in service, he did not meet the intrusive symptoms, avoidance, negative alterations in cognition and mood, or marked alterations in arousal and reactivity criteria.  Accordingly, he did not meet the criteria for a diagnosis of PTSD under the DSM-5.  

In light of the above, the Board finds that the claim for service connection for PTSD fails.  Here, while the Veteran has been found to have a stressor which could qualify within the DSM-5, he does not meet the other criteria necessary for such a diagnosis. 

The Board does recognize that two private physicians have indicated treatment for "PTSD" in the past, however, those diagnoses were not supported by evidence that they were made within the diagnostic criteria necessary for service connection.  38 C.F.R. § 3.304(f).  Moreover, the VA examination report is more detailed as to why the Veteran does not meet the criteria.  Therefore, the Board finds the VA examination findings to be far more persuasive as to whether the Veteran's symptoms qualify as PTSD.  

In reaching this conclusion, the Board wishes to make clear that it does not dispute that the Veteran suffers from psychiatric symptoms.  In June 2014, at the same time the Veteran was issued the most recent supplemental statement of the case in connection with this claim, he was also issued a rating decision which granted service-connection for depressive disorder not otherwise specified, previously diagnosed as major depression with recurrent history of psychosis.  However, the symptoms leading to that diagnosis have been explicitly contemplated by the May 2014 VA examiner who concluded that they do not meet the criteria for PTSD.  

Overall, the competent evidence of record shows that the Veteran does not a have an acquired psychiatric disorder, other than his service-connected depression, that was incurred in or is otherwise etiologically related to service.  In so finding, the Board finds it highly probative that the evidence is negative for a medical diagnosis of PTSD that supported by sufficient rationale.  See 38 C.F.R. § 3.304(f); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning); Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (lay evidence alone is not competent to diagnose PTSD and entitlement to service connection for this condition cannot arise until the pertinent regulatory requirements are satisfied, including the existence of medical evidence conclusively diagnosing the condition).  Thus, the appeal must be denied as to this issue. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(there can be no claim in the absence of a proof of present disability).

For the above reasons, the Board concludes that a preponderance of the evidence is against a finding of a current PTSD diagnosis, an essential criterion for establishing service connection for PTSD, as outlined in 38 C.F.R. § 3.304(f).  Accordingly, the claim for service connection for PTSD must be denied. As the preponderance of the evidence is against the claim of service connection for PTSD, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

B. 
Diabetes Mellitus, Type II

The Veteran has a present diagnosis of diabetes mellitus, type II.  He contends that it is the result of his being immunized for anthrax during active service.  The record reflects that the Veteran was administered the anthrax vaccine between February and May 2003, while on active duty. 

At the outset, the Board finds that service connection on a presumptive basis is not appropriate as there is no indication that the Veteran's diabetes mellitus manifested to a compensable degree within one year of separation from active service.  A VA treatment record from 2006 indicates the existence of "pre-diabetes," although no confirmed diagnosis is given at that time.  The first date for an actual diagnosis of diabetes is in a November 2008 VA treatment record.  As the Veteran separated from active service in August 2003, this was well past the one year time period for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

As for whether the Veteran's diabetes is etiologically related to his in-service anthrax vaccination, the Board finds that the evidence is against such a finding.  In October 2012 the Veteran was afforded a VA examination in connection with his claim.  The examiner conducted a thorough examination of the Veteran and reviewed all of the evidence of record, including evidence submitted by the Veteran in support of his claim, and opined that the claimed condition is less likely than not proximately due to or the result of the Veteran's in-service anthrax vaccine.  In support of this opinion, the examiner stated that the administration of the vaccine occurred 5 years prior to the Veteran's diagnosis.  The Veteran also has other risk factors associated with diabetes type II, including being overweight and inactivity.  Further, he notes that there is no evidence in the medical literature that associates diabetes mellitus, type II with the anthrax vaccine, and the Vaccine Adverse Event Reporting System has no reported case to an adverse event of type II diabetes after the administration of the anthrax vaccine.  While there is evidence of reported cases of diabetes mellitus, type I, after the first dose of the vaccine, that does not include diabetes mellitus, type II.  

In support of his claim, the Veteran has submitted a 2007 article titled Countering Anthrax: Vaccines and Immunoglobulins, which refers to public concerns about health problems associated with anthrax vaccination, to include concern that it may cause diabetes.  The article does not support a finding that anthrax vaccines cause diabetes.  For example, the mention of diabetes in the article is followed by the statement "[t]he objective comparisons showed that the vaccinated and unvaccinated cohorts had comparable rates of illness and health.  Man of the individual concerns can now be understood as instances of the post hoc ergo proper hoc fallacy."  

Here the Board recognizes that although lay evidence may be competent on a variety of matters concerning the nature and cause of a disability, lay opinion evidence is not competent to address complex questions involving the cause of a disease.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether a vaccine causes a disease, manifesting years after the vaccination, is such a complex question.  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus, is not competent to make an etiological conclusion regarding the cause of diabetes mellitus, type II, especially in light of the VA examiner's conclusions to the contrary.  
 
In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's diabetes mellitus, type II, and his in-service anthrax vaccination, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  38 C.F.R. §§ 3.303, 3.304.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102.



ORDER

The appeal for an increased disability rating for left elbow epicondylitis is dismissed.

The appeal for an increased disability rating for right knee medial meniscal injury with chondromalacia patella is dismissed.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for diabetes mellitus, type II, is denied.


REMAND

In a May 31, 2012 decision, the RO denied service connection for, among other disabilities, right shoulder bursitis claimed as right shoulder condition associated with right knee medial meniscal injury, chondromalacia patella; cervical myositis, claimed as a cervical condition, secondary to right knee medial meniscal injury and chondromalacia patella; lumbar myositis, claimed as a low back condition, secondary to right knee medial meniscal injury and chondromalacia patella; peripheral venous insufficiency of the right and left lower extremities; peripheral neuropathy of the bilateral upper extremities; and peripheral neuropathy of the bilateral lower extremities.

On October 2, 2012, the Veteran submitted a Notice of Disagreement (NOD) referring to these conditions.  In that NOD, he specifically referred to peripheral venous insufficiency of the left lower extremity but did not specifically refer to peripheral venous insufficiency of the right lower extremity.  However, he referred to both bilateral neuropathy of the upper and lower extremities and to peripheral neuropathy of the right lower extremity.  Given this redundancy, the Board reads the disagreement as with the peripheral venous insufficiency of the right lower extremity as well as of the left and peripheral neuropathy of all extremities.  The inclusion of the appeal of the right lower extremity venous insufficiency in the notice of disagreement is not prejudicial to the Veteran.  

The Court of Appeals for Veterans Claims (Court) has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue a Statement of the Case (SOC) is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Thus, the Board is required to remand those issues for issuance of a SOC.  Id.  

Additionally, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must ensure an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
In addition to direct service connection, a disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2015).

In the instant case, the issues of service connection for right elbow epicondylitis and left shoulder bursitis have been brought under a secondary service connection theory, namely that they are both secondary to the Veteran's service-connected left elbow epicondylitis.  The Veteran was afforded a VA examination in connection with those claims in February 2007.  While the resulting examination report addressed whether those conditions were proximately due to or the result of the service-connected left elbow condition - essentially a causation opinion, it did not address whether either condition had been aggravated beyond the natural progression thereby.  Aggravation of a currently nonservice-connected disability by a service connected disability means that the nonservice connected disability has been chronically worsened, beyond its natural progression, by the service connected disability.  Accordingly, on remand, a new VA examination should be obtained that addresses all possible theories of service connection.



Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case to the Veteran and his representative, addressing the issues of entitlement to service connection for a right shoulder condition, a cervical condition, a low back condition, peripheral venous insufficiency of both lower extremities, peripheral neuropathy of both lower extremities, and peripheral neuropathy of both upper extremities.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

2. Ensure the Veteran is scheduled for a new VA examination with an examiner other the examiner who conducted the February 2007 examination, in connection with his service connection claims for his left shoulder bursitis and right elbow epicondylitis.  The entire claims file, including a copy of this remand should be provided to the examiner selected to conduct the examination and must be reviewed prior to rendering any opinions requested.

The examiner should conduct a thorough examination of the Veteran and then answer the following questions:

Whether it is at least as likely as not that the Veteran's right elbow epicondylitis and left shoulder bursitis are caused by his service-connected left elbow epicondylitis.

Whether it is at least as likely as not that the Veteran's right elbow epicondylitis and left shoulder bursitis have been chronically worsened by his service-connected left elbow epicondylitis.  In reaching this conclusion, the examiner should discuss pre- and post- levels of severity for both conditions before such worsening.

A complete rationale should be provided for each opinion requested and must include citation to evidence in the record, known medical principles, and medical treatise evidence.  

3. Thereafter, readjudicate the right elbow epicondylitis and left shoulder bursitis issues on appeal in light of all evidence of record.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the claims file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


